United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





DENTONS US LLPP.O. Box 1302Chicago IL ILLINOIS 60604
In re Application of:						SUSPENSION OF ACTION
Eric Zel DinSerial No.:  14998756
Filed:  August 9, 2019
Attorney Docket No.:  ST-46 (US-03)
This is in reply to the renewed petition under 37 CFR 1.103(a) to suspend action in this application at applicant’s request for a six month period of time, filed January 27, 2022. 

BACKGROUND
Applicant requests suspension of action in the present application for six months. Applicant states “No Office Action is outstanding is the present case; however, Applicants note that the most recent Non-Final Office Action objected to the disclosure under 37 C.F.R. 1.163(a) for presenting less than a full, clear, and complete botanical description of the plant and the characteristics that define same and distinguish the plant from related known cultivars and antecedents. While Applicants respectfully traverse, the current request for suspension of action was granted in order to provide time to acquire additional distinguishing characteristics during the cranberry harvesting season, which typically takes place between mid-September through early November. However, travel and access to the cranberry bogs during the 2020 season was restricted due to the ongoing COVID-19 pandemic; preventing the inventor from obtaining the additional distinguishing characteristics. Therefore, Applicants respectfully request that a further suspension of action in the case for six months be granted by the Technology Center Director under MPEP § 1002.02(c) so additional distinguishing characteristics can be acquired as soon as safely attainable. The suspension of action will therefore be used in order to advance prosecution of the application. In view of the foregoing, all of the requirements of 37 C.F.R $1.103(a) have been met.”
DISCUSSION

§ 1.103  Suspension of action by the Office.

(a)	Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not 

	(1)	A showing of good and sufficient cause for suspension of action; and
	(2)	The fee set forth in § 1.17(g), unless such cause is the fault of the Office.


DECISION

Applicant’s request, filed January 27, 2022, for a suspension of action in this application under 37 C.F.R. 1.103 is dismissed as moot in view of an upcoming Examiner’s Interview Summary where the examiner indicated that the objection to the specification for requiring extra plant description set forth in the previous Office action dated 7/29/19 would be withdrawn in the next Office action.

DECISION

The petition is Dismissed as Moot.
  
Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.


Should there be any questions with respect to this action, please contact the examiner or Marianne Seidel, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0584 or by facsimile transmission at Office general facsimile number, 571-273-8300.



/GARY JONES/Gary Jones
Director, Technology Center 1600